Case 3:20-cv-00170-HEH-RCY Document 12 Filed 05/21/20 Page 1 of 2 PageID# 39




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


JEFFREY T. SNOW,

       Plaintiff,

                                                    Civil Action No. 3:20CV170-HEH

GARY A. MILLS,

       Defendant.


                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       On March 18, 2020, the Court conditionally docketed Plaintiffs action. Plaintiff

requested leave to proceed informa pauperis. By Memorandum Order entered on April

10, 2020,the Court directed Plaintiff to pay an initial partial filing fee of$17.50 or state

under penalty of perjury that he did not have sufficient assets to pay such a fee within

eleven(11) days ofthe date of entry thereof. See 28 U.S.C. § 1915(b)(1). On April 20,

2020,Plaintiff filed a second copy of an informa pauperis affidavit. By Memorandum

Order entered on April 22, 2020, the Court noted:"Within eleven(11) days ofthe date of

entry hereof. Plaintiff must submit an initial partial filing fee of$17.50 or state under

penalty of perjury that he does not have sufficient assets to pay such a fee. See 28

U.S.C. § 1915(b)(1). Mailing an informa pauperis affidavit to the Court fails to satisfy

this directive." (ECF No. 11, at 1.) Plaintiff has neither paid the initial partial filing fee

nor averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed
Case 3:20-cv-00170-HEH-RCY Document 12 Filed 05/21/20 Page 2 of 2 PageID# 40




informa pauperis. Plaintiffs disregard ofthe Courfs directives warrants dismissal of

the action. Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                          /s/
                                  HENRY E.HUDSON
Date:*!?)»>* 2^-te2g>             SENIOR UNITED STATES DISTRICT JUDGE
Richmond,Virginia
